internal_revenue_service number release date index number --------------------------- ---------------------------------------- --------------------------------------------- ----------------------------------- - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b07 - plr-123139-03 date date legend taxpayer --------------------------- dear --------------------------- this responds to your request dated date as modified by your letter of date for a private_letter_ruling that digital or electronic receipts as described below without any accompanying paper receipts constitute adequate_records for purposes of the substantiation requirements of sec_274 of the internal_revenue_code facts taxpayer uses a business_expense credit card program under which taxpayer pays a consolidated credit card bill for its employees’ out-of-pocket expenses_incurred on behalf of taxpayer for travel and other business_expenses employees are issued and use a corporate credit card whenever possible to pay for the out-of-pocket expenses the corporate credit card is to be used solely for business purposes taxpayer does not permit employees to use the card for personal purposes currently employees submit original paper receipts or invoices along with a hard copy of their monthly corporate credit card statement on which the charges appear to taxpayer to substantiate the employees’ expenses the expense report must show the business_purpose of each expenditure the amount of each separate expenditure when each expenditure was made the location at which each expenditure was made the identities of all attendees including third-party vendors and other employees for expenditures_for entertainment the expense report must show the business_purpose of the entertainment the identity of the person or persons entertained for the purpose of establishing a business relationship with the taxpayer the amount of each expenditure and date place and type of expenditure taxpayer asserts that it checks all expense reports monthly and at year-end taxpayer also asserts that it includes the amount of plr-123139-03 any unsubstantiated credit card charges in the forms w-2 issued to employees and in forms issued to former employees in may of taxpayer changed credit card suppliers and now has internet access to all credit card charges for expenditures made with the corporate credit card the employee cardholders justify their expenditures by adding detail via this internet website there is a 40-character field to populate with justifications for each corporate credit card charge current procedures require employees to submit expenses by the 27th or 28th day following the month in which they are incurred taxpayer asserts that this policy is being changed to require submission by the 10th day after an expense is incurred the detail included in this field contains the business_purpose identity of the person or persons in attendance and an explanation of cash expenditures atm withdrawals or checks drawn on the credit card account for such items as mileage tolls etc this description field is included on the monthly report electronically mailed to the credit card holder for all reimbursable out-of-pocket expenses_incurred by employees using the corporate credit card taxpayer would like to use digital receipts rather than paper receipts as documentary support for expenses using digital receipts employees are not required to provide paper receipts to support expenses instead as the corporate credit card is used to pay for expenses expenses are itemized by category the credit card company provides taxpayer with many options to report expenses taxpayer has internet access to all transaction details including the credit card holder date amount location name of establishment and merchant category code of each expense taxpayer can access all credit card transactions for example taxpayer asserts that restaurant expenses are identified automatically by the computer_program with respect to any meal and entertainment purchase other than in a restaurant m e is required as the first three characters of the 40-character field if the expense this field can then be sorted to isolate these meal and entertainment charges taxpayer asserts that this policy is enforced by audits conducted by taxpayer’s corporate accounting department the credit card company report itemizes air and rail travel lodging ie hotel room charges meal entertainment and sundry expenses separately certain digital receipts automatically will include additional information such as expense type ground travel car rental airfare etc car rental agreement number airline ticket number and airline itinerary separate credit card transactions are obtained for room charges meals and entertainment and other services room charges may only include telephone access charges to connect to taxpayer’s approved calling card company taxpayer asserts that this card may only be used for business purposes as a result long distance charges made via cell phone or calling card will not appear on the lodging bill meal and entertainment_expenses such as room service restaurant or lounge are charged separately to the corporate credit card as consumed and not charged to the room other services including laundry and other non-meal and entertainment items plr-123139-03 are also charged separately to the corporate credit card as incurred and not charged to the room taxpayer requires the employee to retain the hotel lodging receipt while employee business_expenses normally do not need to be approved in advance each reimbursement request must be reviewed and approved for payment by the employee’s manager the manager’s primary responsibilities are to ensure that the charges are appropriate for the work performed are charged to the correct matter or department and are consistent with taxpayer’s payment policies taxpayer asserts that it enforces its policy by auditing the corporate credit card expenses on a regular basis specifically to ensure that hotel charges include room charge and phone access charges only not meal and entertainment or sundry expenses taxpayer randomly audits hotel charges to ensure that other charges are not included the random audits are conducted using a representative sampling of charges other factors including large dollar amounts either on a single credit card company report or on multiple reports from the same employee or a past pattern of errors may trigger audits a report is also generated monthly for any expenditure for which there is no required entry in the 40-character description field if the audit controls determine that an expense is not justified or if a charge remains unsubstantiated at year-end the employee is required to substantiate the expense by additional documentation or the amount is reported as income to the employee on the employee’s form_w-2 or form_1099 for a former employee if circumstances preclude an employee from using the company credit card to pay an expense the employee may fill out a paper form listing all expenses paid that are to be reimbursed in such an instance the employee is responsible for substantiating all expenses by providing paper receipts for all expenses submitted in situations where the company credit card is not accepted by a service provider the employee is expected to pay the expense with a personal credit card or with cash and then reimburse himself or herself by withdrawing money from an automated teller machine or by writing a convenience check payable to himself and herself in these situations the atm withdrawal and the convenience checks will appear on the employee’s credit card account with the credit card company and the employee will have to provide the necessary information to substantiate the expense to the company’s satisfaction law and analysis sec_274 disallows deductions under sec_162 for any expense for travel away from home including meals_and_lodging or entertainment unless the taxpayer substantiates by adequate_records or by sufficient evidence the requisite elements of each expenditure for travel_expenses the taxpayer must establish the amount time place and business_purpose of the expenditure reg sec_1_274-5t for business entertainment_expenses the taxpayer must establish the amount date and possibly plr-123139-03 duration of business_discussion place business_purpose names and business relationship of the persons entertained all as set forth in more detail in reg sec_1 5t b and b reg sec_1_274-5t provides that to substantiate each element by adequate_records the taxpayer must maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence that in combination are sufficient to establish each element of an expenditure furthermore the account book diary log statement of expense trip sheet or similar record must be prepared or maintained in such manner that each recording of an element of an expenditure is made at or near the time of the expenditure reg sec_1_274-5t the phrase made at or near the time of the expenditure means the elements of an expenditure are recorded at a time when in relation to making the expenditure the taxpayer has full present knowledge of each element of the expenditure such as the amount time place and business_purpose an expense account statement which is a transcription of an account book diary log or similar record prepared or maintained at or near the time of the expenditure is considered a record prepared or maintained at or near the time of the expenditure if the expense account statement is submitted by an employee to his employer in the regular course of good business practice reg sec_1_274-5t an employee must use adequate_records to make an adequate_accounting to substantiate expenses to the payor reg sec_1 f i reg sec_1_274-5 requires documentary_evidence for any expenditure for lodging while traveling away from home and for any other expenditure of dollar_figure or more except for transportation charges if the documentary_evidence is not readily available acceptable documentary_evidence includes receipts paid bills or similar evidence sufficient to support an expenditure ordinarily documentary_evidence will be considered adequate to support an expenditure if it includes sufficient information to establish the amount date place and the essential character of the expenditure for example a hotel receipt is sufficient to support expenditures_for business travel if it contains the name location and date of the expenditures and separate amounts for each charge such as lodging meals and telephone reg sec_1_274-5 in revrul_2003_106 2003_44_irb_1 the service considered an analogous employer’s expense reimbursement arrangement for travel and entertainment_expenses in which each employee received monthly billing statements from the credit card company for which they were personally liable holding among other things that it met the substantiation requirements of sec_274 with certain qualifications in the ruling the employer implemented an electronic reimbursement arrangement for travel and entertainment_expenses that eliminated the need for paper receipts and paper expense reports in most instances the credit card company provided the employer with an electronic receipt for all expenses billed to an employee’s business_credit card the electronic receipt contained the date of the charge the amount of the charge the merchant’s name and if available an itemization from the merchant for plr-123139-03 each expense included in the charge the employer transferred electronic receipts received from the credit card company to a database the employees accessed the database to create an electronic expense report to accompany the electronic receipts the employees were required to provide a description of each expense and the business_purpose it provided and for each entertainment expense the names and business relationship of the person entertained in addition to the date of place of duration of and participants in any business_discussion that occurred directly before or after the entertainment employees were required to submit expense reports with any necessary receipts to the employer within days after returning from a business trip or incurring travel or entertainment_expenses but no later than days after incurring the expense revrul_2003_106 did not approve electronic receipts in all circumstances the employer required employees to submit paper expense reports and receipts for any expense over dollar_figure where the nature of the expense was not clear on the face of the electronic receipt all lodging invoices for which the credit card company did not provide the merchant’s itemization of each expense and any expenses paid for by the employee without using the business_credit card the employer required that the paper receipts and expense reports contain information sufficient to substantiate the amount date time place and business_purpose of each expense taxpayer’s proposed system is similar to that of the employer in revrul_2003_106 rather than creating an electronic expense report on the employer’s database as in the revenue_ruling taxpayer’s employees create an electronic expense report for expenditures made with the corporate credit card by adding detail to the credit card charges that appear on the internet website justifying each credit card charge through a 40-character field furthermore taxpayer’s procedures require employees to submit the documentation of the charges by the 27th or 28th day following the month in which they are incurred this is within the 60-day period for submitting expense reports in the revenue_ruling in general with certain exceptions taxpayer’s digital receipt system meets the substantiation requirements of sec_274 and taxpayer will not be required to retain paper receipts and expense reports from their employees if certain conditions are met entries that taxpayer’s employees make on the internet website for each expenditure must contain a description of each expense and the business_purpose it provided and for each entertainment expense the names and business relationship of the person entertained in addition to the date of place of duration of and participants in any business_discussion that occurred directly before or after the entertainment however regardless of whether the conditions in the previous paragraph are met taxpayer must require employees to submit paper receipts and in some case paper expense reports for any expense over dollar_figure where the nature of the expense is not clear on the face of the electronic receipt all lodging invoices for which the credit plr-123139-03 card company does not provide the merchant's electronic itemization of each expense and any expenses paid for by the employee without using the business_credit card in such circumstances the paper receipts and expense reports must contain information sufficient to substantiate the amount date time place and business_purpose of each expense for example if the credit card company provides an electronic receipt for an amount billed by a hotel for the lodging or a total reportable amount billed from a hotel that does not itemize each expense on the bill the employee must provide paper documentation detailing or itemizing each expense also if the employee incurs a travel or entertainment expense for necessary business reasons but pays for it without using the business_credit card the employee must submit paper receipts and a paper expense report thus where the taxpayer’s employee pays an expense with a personal credit card or with cash and then reimburses himself or herself by withdrawing money from an automated teller machine or by writing a convenience check payable to himself or herself the employee must submit paper receipts and expense reports even though the atm withdrawal and the convenience checks will appear on the employee’s credit card account with the credit card company conclusion taxpayer’s digital receipts and expense reports constitute adequate_records for purposes of the substantiation requirements of sec_274 except in the situations outlined above in those situations paper receipts and expense reports will be required the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is conditioned on taxpayer maintaining control_over the electronic receipts and insuring their availability for each tax_year in which the statute_of_limitations has not run this advice is predicated on the assumption that taxpayer use and retention of electronic records meets the requirements of revproc_98_25 1998_1_cb_689 any failure to comply with the requirements of revproc_98_25 would render this advice inoperative the ruling is also predicated on the assumption that once taxpayer’s employees have justified their expenditures by adding detail via the internet website no further changes can be made by the employees to the website regarding those expenses except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-123139-03 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s george baker george baker branch chief ita cc ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------
